DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0320283 A1) in view of Lo et al. (US 2016/0231774 A1).
Re claim 1, Park et al. discloses a device comprising a display panel (DP) including a flat portion and a plurality of curved portions extending from the flat portion in a bent manner (Fig. 6); a front member (WIN) disposed on the display panel; and an adhesive layer (OCA) disposed between the display panel and the front member, wherein the plurality of curved portions include: a first curved portion disposed at and along at least one of sides of the display panel; and a second curved portion disposed at one or more of corners between the sides of the display panel (Fig. 1), and wherein the adhesive layer has a size smaller than a size of each of the display panel and the front member (Fig. 6, ref. OCA). Park et al. also discloses the device wherein the first curved portion includes a first exposed portion (BA) on which the adhesive layer (OCA) is not disposed.  Park et al. does not disclose the device wherein the second curved portion includes a second exposed portion on which the adhesive layer is not disposed, and wherein the first exposed portion has a size smaller than a size of the second exposed portion.
Lo et al. discloses a device wherein the second portion includes a second exposed portion on which the adhesive layer is not disposed, and wherein the first exposed portion has a size smaller than a size of the second exposed portion (Fig. 2, ref. 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first exposed portion has a size smaller than a size of the second exposed portion since one would be motivated by a preferable reliability (paragraph 0008).
Re claim 9, Park et al. discloses the device wherein a front portion of the first curved portion has a linear shape, and a side portion of the first curved portion has a round shape, and wherein each of the front and side portions of the second curved portion has a round shape (Fig. 1). 
Re claim 11, Park et al. discloses the device wherein the display panel has four sides (Fig. 1). 
Re claim 14, Park et al. does not disclose a width of the first exposed portion is smaller than a width of the second exposed portion.
Lo et al. discloses a device wherein a width of the first exposed portion is smaller than a width of the second exposed portion (Fig. 4, ref. 142a).  Since the corners (142b) of the adhesive layer (140) are recessed inwardly, of width of the second exposed portion would be larger than a width of the first exposed portion since the first exposed portion is absent an inward recess.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a width of the first exposed portion is smaller than a width of the second exposed portion since one would be motivated by a preferable reliability (paragraph 0008).
Re claim 15, Park et al. discloses the device wherein a bent length of the first curved portion is greater than a bent length of the second curved portion (Fig. 1).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. and Lo et al. in view of Choi et al. (US 2016/0054614 A1).
Park et al. discloses the device wherein the first curved portion and the second curved portion are connected to each other, but does not disclose that they are integral with each other.
Choi et al. discloses a device wherein the side portions and the corner portions may be integrally or separately formed (paragraph 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first curved portion and the second curve portion are integral with each other due to the art recognized equivalents disclosed by Choi et al. of integrally and separately forming the side portions and corner portions.  Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claims 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. and Lo et al. in view of Kim et al. (US 2021/0127517 A1).
Re claim 4, Park et al. discloses the device wherein a thickness of the adhesive layer (OCA) is same across a portion thereof corresponding to the flat portion, but does not disclose the device wherein a thickness of the adhesive layer varies across a portion thereof corresponding to the second curved portion, and decreases as the adhesive layer extends toward a distal end of the second curved portion.
Kim et al. discloses a device wherein a thickness of the adhesive layer (ARL) varies across a portion thereof corresponding to the second curved portion, and decreases as the adhesive layer extends toward a distal end of the second curved portion (Fig. 3B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a thickness of the adhesive layer varies across a portion thereof corresponding to the second curved portion, and decreases as the adhesive layer extends toward a distal end of the second curved portion since one would be motivated to improve adhesion reliability (paragraph 0098). 
Re claim 5, Park et al. and Lo et al., as modified by Kim et al. does not disclose the device wherein the thickness of the adhesive layer in the portion thereof corresponding to the flat portion is in a range of approximately 100 µm to 300 µm, and wherein the thickness of the adhesive layer in a portion thereof corresponding to the distal end of the second curved portion is in a range of approximately 20 µm to 100 µm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the thickness of the adhesive layer in the portion thereof corresponding to the flat portion is in a range of approximately 100 µm to 300 µm, and wherein the thickness of the adhesive layer in a portion thereof corresponding to the distal end of the second curved portion is in a range of approximately 20 µm to 100 µm. The thickness of an adhesive layer is well known in the art to be determined with consideration of adhesive strength and overall thickness of the display device.  Therefore, determining the adhesive thickness to be within a certain range is based on result effective variables, requiring routine skill in the art.
Re claims 6-8, Park et al. does not disclose the device wherein a shortest length from a distal end of the first curved portion to the flat portion is larger than a shortest length from a distal end of the second curved portion to the flat portion, wherein the shortest length from the distal end of the second curved portion to the flat portion is a length of a diagonal direction relative to a direction parallel or perpendicular to a side of the display panel at a corner of the flat portion, wherein the second curved portion has a concave shape that increases in width from a portion having the shortest length of the second curved portion toward a portion connected to the first curved portion.
Kim et al. discloses a device wherein a shortest length from a distal end of the first curved portion to the flat portion is larger than a shortest length from a distal end of the second curved portion to the flat portion, wherein the shortest length from the distal end of the second curved portion to the flat portion is a length of a diagonal direction relative to a direction parallel or perpendicular to a side of the display panel at a corner of the flat portion, wherein the second curved portion has a concave shape that increases in width from a portion having the shortest length of the second curved portion toward a portion connected to the first curved portion  (Fig. 2B, ref. CS2, CS4, DCS4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a shortest length from a distal end of the first curved portion to the flat portion is larger than a shortest length from a distal end of the second curved portion to the flat portion, wherein the shortest length from the distal end of the second curved portion to the flat portion is a length of a diagonal direction relative to a direction parallel or perpendicular to a side of the display panel at a corner of the flat portion wherein the second curved portion has a concave shape that increases in width from a portion having the shortest length of the second curved portion toward a portion connected to the first curved portion since one would be motivated to improve adhesion reliability (paragraph 0098).
Re claim 10, Park et al. discloses the device wherein the front member (WIN) includes a flat portion, a first curved portion, and a second curved portion respectively corresponding to the flat portion, the first curved portion, and the second curved portion of the display panel, but does not disclose the device wherein a curvature radius of a front portion of the second curved portion of the front member is greater than a curvature radius on a front portion of the second curved portion of the display panel.
Kim et al. discloses a device wherein a curvature radius of a front portion of the second curved portion (CS1) of the front member is greater than a curvature radius on a front portion of the second curved portion (SDA1) of the display panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a curvature radius of a front portion of the second curved portion of the front member is greater than a curvature radius on a front portion of the second curved portion of the display panel since one would be motivated to improve adhesion reliability (paragraph 0098).

Claims 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Lo et al., Choi et al. and Kim et al.
Re claim 12, Park et al. discloses a device comprising a display panel (DP) including a flat portion and a plurality of curved portions extending from the flat portion in a bent manner; a front member (WIN) disposed on the display panel; and an adhesive layer (OCA) disposed between the display panel and the front member, wherein the plurality of curved portion include: a first curved portion disposed at and along at least one of four sides of the display panel, and a second curved portion disposed at or more of corners between the four sides of the display panel, wherein a side portion of the first curved portion and a side portion of the second curved portion are connected to each other (Fig. 1). Park et al. also discloses the device wherein the first curved portion includes a first exposed portion (BA) on which the adhesive layer (OCA) is not disposed.   Park et al. does not disclose the device wherein the first curved portion and the second curved portion are integral to each other.
Choi et al. discloses a device wherein the side portions and the corner portions may be integrally or separately formed (paragraph 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first curved portion and the second curve portion are integral with each other due to the art recognized equivalents of integrally and separately forming the side portions and corner portions.  Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Furthermore, Park et al. does not disclose the device wherein the second curved portion has a concave shape in which a width of the second curved portion increases as the second curved portion extends from a point having a shortest length of the second curved portion to a point connected to the first curved portion.
Kim et al. discloses a device wherein the second curved portion has a concave shape in which a width of the second curved portion increases as the second curved portion extends from a point having a shortest length of the second curved portion to a point connected to the first curved portion (Fig. 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the second curved portion has a concave shape in which a width of the second curved portion increases as the second curved portion extends from a point having a shortest length of the second curved portion to a point connected to the first curved portion since one would be motivated to improve adhesion reliability (paragraph 0098).
Park et al. does not disclose the device wherein the second curved portion includes a second exposed portion on which the adhesive layer is not disposed, and wherein the first exposed portion has a size smaller than a size of the second exposed portion.
Lo et al. discloses a device wherein the second portion includes a second exposed portion on which the adhesive layer is not disposed, and wherein the first exposed portion has a size smaller than a size of the second exposed portion (Fig. 2, ref. 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first exposed portion has a size smaller than a size of the second exposed portion since one would be motivated by a preferable reliability (paragraph 0008).
Re claim 16, Park et al. does not disclose a width of the first exposed portion is smaller than a width of the second exposed portion.
Lo et al. discloses a device wherein a width of the first exposed portion is smaller than a width of the second exposed portion (Fig. 4, ref. 142a).  Since the corners (142b) of the adhesive layer (140) are recessed inwardly, of width of the second exposed portion would be larger than a width of the first exposed portion since the first exposed portion is absent an inward recess.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a width of the first exposed portion is smaller than a width of the second exposed portion since one would be motivated by a preferable reliability (paragraph 0008).
Re claim 17, Park discloses the device wherein a bent length of the first curved portion is greater than a bent length of the second curved portion (Fig. 1).

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Kim et al. and Lo et al.
Re claim 13, Park et al. discloses a device comprising a display panel (DP) including a flat portion and a plurality of curved portions extending from the flat portion in a bent manner; a front member (WIN) disposed on the display panel; and an adhesive layer (OCA) disposed between the display panel and the front member, wherein the plurality of curved portions include: a first curved portion formed at and along at least one of four sides of the display panel; and a second curved portion formed at one or more of corners between the four sides of the display panel.  Park et al. also discloses the device wherein the first curved portion includes a first exposed portion (BA) on which the adhesive layer (OCA) is not disposed.  Park et al. does not disclose the device wherein a bent length of the first curved portion is larger than a bent length of the second curved portion, wherein the bent length of the first curved portion is a length from a lower portion of the flat portion to a lower portion of a distal end of the first curved portion, and the bent length of the second curved portion is a length from the lower portion of the flat portion to a lower portion of a distal end of the second curved portion. 
Kim et al. discloses a device wherein a bent length of the first curved portion (CS2, CS4) is larger than a bent length of the second curved portion (DCS4), wherein the bent length of the first curved portion is a length from a lower portion of the flat portion to a lower portion of a distal end of the first curved portion, and the bent length of the second curved portion is a length from the lower portion of the flat portion to a lower portion of a distal end of the second curved portion (Fig. 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a bent length of the first curved portion is larger than a bent length of the second curved portion, wherein the bent length of the first curved portion is a length from a lower portion of the flat portion to a lower portion of a distal end of the first curved portion, and the bent length of the second curved portion is a length from the lower portion of the flat portion to a lower portion of a distal end of the second curved portion since one would be motivated to improve adhesion reliability (paragraph 0098).
Park et al. does not disclose the device wherein the second curved portion includes a second exposed portion on which the adhesive layer is not disposed, and wherein the first exposed portion has a size smaller than a size of the second exposed portion.
Lo et al. discloses a device wherein the second portion includes a second exposed portion on which the adhesive layer is not disposed, and wherein the first exposed portion has a size smaller than a size of the second exposed portion (Fig. 2, ref. 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first exposed portion has a size smaller than a size of the second exposed portion since one would be motivated by a preferable reliability (paragraph 0008).
Re claim 18, Park et al. does not disclose a width of the first exposed portion is smaller than a width of the second exposed portion.
Lo et al. discloses a device wherein a width of the first exposed portion is smaller than a width of the second exposed portion (Fig. 4, ref. 142a).  Since the corners (142b) of the adhesive layer (140) are recessed inwardly, of width of the second exposed portion would be larger than a width of the first exposed portion since the first exposed portion is absent an inward recess.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a width of the first exposed portion is smaller than a width of the second exposed portion since one would be motivated by a preferable reliability (paragraph 0008).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the “features are not taught or suggested by the applied art”, Examiner respectfully disagrees.  In Figs. 1 to 4 of Lo, the adhesive layer in the corner portion may be curved as in Fig. 3 or recessed inwardly as in Fig. 4,  forming a device wherein the first exposed portion has a size smaller than a size of the second exposed portion.  Curving or recessing inwardly the corner of the adhesive layer forms an exposed portion in the second exposed portion larger than the first exposed portion since the first exposed portion is absent and curving or recessing inwardly of the adhesive layer.  Furthermore, the claim language only claims a “size” with no other details on where the size is measured.  Additionally, the boundaries of the first and second curved portion are not defined.  Therefore, the boundaries of the first and second curved portion may be defined in a way to meet the claimed limitations, for example, if a “size” was measured in a length direction. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871